Citation Nr: 0322796	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  94-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for depression. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for obesity. 

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sleep apnea.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability 
involving weight bearing joints.

7.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an evaluation in excess of 10 percent for 
bronchitis prior to July 15, 2002.   

9.  Entitlement to an evaluation in excess of 30 percent for 
bronchitis since July 15, 2002.  

10.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to July 
1979.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board remanded the case in January 2001 to schedule the 
veteran for a hearing before a member of the Board.  That 
hearing was held in April 2001.  The Board remanded the case 
again in October 2001 so that addition development could be 
accomplished and to instruct the RO to issue the veteran a 
statement of the case concerning several issues on appeal.  
The case is once again before the Board for review. 

The Board notes that the RO denied an evaluation in excess of 
10 percent for the veteran's service-connected bronchitis.  
In a March 2003 rating decision, however, the RO granted an 
increased evaluation to 30 percent for bronchitis, effective 
July 15, 2002.  Since the effective date for this increase 
did not go back to the date of claim, two issues must be 
adjudicated:  (1) entitlement to an evaluation in excess of 
10 percent for bronchitis prior to July 15, 2002; and (2) 
entitlement to an evaluation in excess of 30 percent for 
bronchitis since July 15, 2002.

The issues involving service connection for hepatitis C and 
depression, an increased evaluation for bronchitis, and 
entitlement to a total disability rating will be discussed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims that will be addressed in this 
decision, and has obtained and fully developed all evidence 
necessary for the equitable disposition of the claims.

2.  The medical evidence does not show that the veteran's 
diabetes mellitus, Type II, had its onset in service or 
within one year of his separation from service. 

3.  An unappealed May 1996 rating decision denied service 
connection for sleep apnea, obesity and arthritis of the left 
ankle, knees, hips, and low back. 

4.  The additional evidence presented since May 1996 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims for service connection sleep 
apnea, obesity and a disability involving the veteran's 
weight bearing joints. 

5.  Medical evidence does not show that the veteran's 
service-connected hypertension is manifested by a diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of predominantly 200 or more.  This condition is well 
controlled with continuous medication.

CONCLUSIONS OF LAW

1.  Diabetes mellitus, Type II, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 
3.307, 3.309 (2002).

2.  The May 1996 rating decision which denied service 
connection for sleep apnea, obesity and arthritis of the left 
ankle, knees, hips, and low back is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

3.  The additional evidence presented since the May 1996 
rating decision is not new and material, and the claims for 
service connection for sleep apnea, obesity and a disability 
involving the veteran's weight bearing joints have not been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2002).  

4.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.104, Diagnostic Code 7101 (1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diabetes 
mellitus.  He is also seeking to reopen his claims for 
service connection for disabilities involving sleep apnea, 
obesity and his weight bearing joints, and claims that he is 
entitled to an increased evaluation for his service-connected 
hypertension.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of the 
Board's decision.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A.  This 
provision of the law codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  

The veteran in this case was notified of the information and 
evidence required to substantiate his claims by means of the 
discussions in the rating decisions of June 1997, December 
1999, and March 2003; the statements of the case issued in 
October 1997 and February 2003; the supplemental statements 
of the case issued in July 1998, November 1999, and March 
2003; as well as various letters by the RO and the Board.  In 
particular, the RO notified the veteran of the elements 
required to prove his claim for service connection for 
diabetes mellitus, Type II.  The RO also explained the basis 
of it prior denial in May 1996 involving his claims for 
service connection for sleep apnea, obesity and arthritis of 
the left ankle, knees, hips, and low back, and the evidence 
required to reopen these claims.  Further, the veteran was 
provided the rating criteria for hypertension and notified 
why his hypertension did not meet the criteria for an 
evaluation in excess of 10 percent.  With respect to each of 
these claims, the veteran was notified of the evidence, if 
any, he was expected to obtain and which evidence, if any, VA 
would obtain.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002);. 38 U.S.C.A. § 5103.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).   Assistance also 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A.  § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the veteran's claim involving service-
connection for diabetes mellitus, as well as his claim for an 
increased evaluation for hypertension, the Board finds that 
VA has complied with the duty-to-assist requirement of the 
VCAA.  The veteran was recently examined by VA to determine 
the severity of his hypertension.  In addition, there does 
not appear to be any outstanding medical records that are 
relevant to this appeal.  The RO obtained the veteran's 
service medical records as well as most of his post-service 
medical records he identified.  Unfortunately, the Board 
notes that medical records from one private source are 
unavailable.  Pursuant to the Board's October 2001 remand, 
the RO requested clinical treatment records from H.L., M.D, 
pertaining to the veteran.  In a June 2002 letter, however, 
Dr. H.L. explained that the veteran had not been seen in his 
office in seven years and that his file could not be located.  
See VCAA at 2097-98 (stating that the efforts to obtain 
outstanding relevant records shall continue until the records 
are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.)  The Board thus finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the issues on 
appeal have been made by the agency of original jurisdiction.  

With respect to the veteran's claims for service 
connection for disabilities involving sleep apnea, obesity 
and his weight bearing joints, the VCAA appears to have 
left intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  It is specifically noted that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f).  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claims and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been attempted and completed, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claims.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claims at the present time is appropriate.

II.  Service-Connection for Diabetes Mellitus, Type II

The veteran is seeking service connection for diabetes 
mellitus, Type II.  He claims that this condition was either 
incurred in service or is related to his obesity, which he 
believes is a service-connected disability.  For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  In addition, a number of diseases, 
including diabetes mellitus, are presumed to have been 
incurred in service if they manifest to a compensable degree 
within a year of separation from service.  See 38 U.S.C.A.  
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307 as 
amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002), 3.309 
(2002).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Further, a disability which is proximately due to or results 
from another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2002).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran's service medical records make no 
reference to diabetes mellitus.  In fact, the record shows 
that diabetes mellitus was first identified many years after 
service.  In May 1992, the veteran was admitted to the 
emergency room at North Florida Regional Medical Center for 
unstable angina.  Although a history of diabetes mellitus was 
noted at that time, no tests were performed to confirm the 
diagnosis.  

In March 1994, Tests performed by H.L., M.D., confirmed the 
diagnosis of diabetes mellitus.  Dr. H.L., in a January 1996 
report, attributed the veteran's diabetes to obesity.  A 
February 1996 VA examination report also noted a history of 
diabetes mellitus since 1993.  

The Board also considered numerous private and VA medical 
records, some of which listed a diagnosis of diabetes 
mellitus.  These records include VA outpatient treatment 
reports, medical records from Dr. H.L., and medical records 
associated with the veteran's claim for Social Security 
Administration (SSA) benefits.  None of these records, 
however, includes a medical opinion concerning the etiology 
or date of onset of the veteran's diabetes.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for diabetes mellitus.  Diabetes 
mellitus is clearly not shown in service or within one year 
of service.  Indeed, there is absolutely no mention of 
diabetes mellitus until 1993, approximately thirteen years 
after the veteran's separation from active duty.  Moreover, 
no medical professional has indicated that the veteran's 
diabetes mellitus had its onset in service or during the one-
year presumptive period after service.  Thus, service 
connection on a direct basis is not warranted.  The Board 
also finds that service connection for diabetes mellitus is 
not warranted on the basis that it is related to a service-
connected disability.  The veteran claims that it is related 
to his obesity; however, service connection for obesity has 
not been established and no service-connected disability has 
been shown to have caused or aggravated his diabetes.

In addition to the medical evidence discussed above, the 
Board has also considered the veteran's own statements in 
support of his claim, including testimony presented at an 
April 2001 hearing before the undersigned member of the 
Board.  The Board emphasizes, however, that the veteran is 
not competent to testify as to the etiology of his diabetes 
mellitus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions); 
see also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  Therefore, the veteran's lay 
statements are of limited probative value. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes mellitus, Type II.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.

III.  New and Material Evidence Claims

In a May 1996 rating decision, the RO denied service 
connection for obesity, sleep apnea, and arthritis of the 
left ankle, knees, hips, and low back.  The veteran was 
notified of that decision and of his appellate rights in a 
May 1996 letter but did not seek appellate review within one 
year of notification.  Therefore, that decision is final and 
not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a final decision, the Secretary shall reopen 
and review the former disposition of that claim.  See 38 
U.S.C.A. § 5108.  In November 1998, the veteran sought to 
reopen his claims for service connection for sleep apnea, 
obesity and a disability involving his weight bearing joints.  
When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

A.  Obesity

The veteran maintained in his original claim that his obesity 
began in service and was related to his service-connected 
right ankle disability.  The RO denied the veteran's claim in 
May 1996.  The RO pointed out that the veteran was overweight 
at the time of his enlistment, weighing 262 pounds in 
February 1976, and that he weighed 280 pounds at a Medical 
Board examination in April 1979.  The RO also noted that the 
veteran weighed 403.9 pounds when examined by VA in February 
1996.  In a January 1996 report, Dr. H.L. explained that the 
veteran's obesity was related to inactivity as a result of 
his right ankle disability.  After reviewing these findings, 
the RO concluded in May 1996 that the veteran's obesity was 
not related to service or to his service-connected right 
ankle disability.  The veteran did not appeal and the 
decision is final.

Since the May 1996 rating decision, the veteran submitted 
medical records noting that he suffers from morbid obesity.  
These records include two SSA decisions listing a primary 
diagnosis of obesity, medical records associated with a those 
decisions, VA outpatient treatment records, VA examination 
reports, and private medical records.  These records are new 
because they did not exist at the time of the May 1996 rating 
decision.  However, none of these records are so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  The evidence at 
the time of the RO denial showed that the veteran had 
obesity.  The basis for the denial was that it was not found 
to be related to service or a service-connected disability.  
In that regard, none of the newly submitted records contain a 
medical opinion relating the veteran's obesity to service or 
to his service-connected right ankle disability.  Hence, new 
and material evidence has not been submitted to reopen the 
veteran's claim for service connection for obesity.

B. Sleep Apnea

The veteran alleged in his original claim that his sleep 
apnea was related to obesity which he believed was caused by 
his service-connected right ankle disability.  After 
reviewing the veteran's service medical records, VA and 
private treatment records, several VA examination reports, 
and hearing testimony, the RO denied service connection for 
sleep apnea in its May 1996 rating decision.  The RO reasoned 
that the medical evidence showed that the veteran's sleep 
apnea was indeed related to obesity, but that obesity was not 
related to service or to a service-connected disability. 

The evidence associated with the claims file since the May 
1996 rating decision, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R.     § 3.156(a).  This evidence includes 
two SSA decisions and associated medical records, VA 
outpatient treatment records, VA examination reports, private 
medical records from several sources, and testimony at two 
personal hearings. 

Since these records did not exist at the time of the May 1996 
rating decision, the Board finds that they are new.  However, 
none of these records includes a medical opinion relating the 
veteran's sleep apnea to service or to a service-connected 
disability.  Indeed, the only evidence concerning the 
etiology of the veteran's sleep apnea is a June 1999 VA 
examination report, wherein a VA examiner opined that the 
veteran's sleep apnea is due to deconditioning as a result of 
his morbid obesity.  Since obesity is not a service-connected 
disability, this opinion, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hence, it is not material as defined under 38 
C.F.R. § 3.156(a).  

C.  Disability Involving Weight Bearing Joints

The veteran alleged in his original claim that he suffered 
from arthritis of left ankle, knees, hips, and low back as a 
result of his service-connected right ankle disability.  The 
unappealed May 1996 rating decision denied service connection 
for arthritis of the left ankle, knees, hips, and low back on 
the basis that none of these conditions were related to 
service or to a service-connected disability.   

In denying the veteran's claim in May 1996, the RO considered 
the veteran's service medical records, VA examination 
reports, private medical records, and hearing testimony.  In 
particular, the RO noted that the veteran's service medical 
records made no reference of arthritis involving these 
joints.  In a January 1996 report, Dr. H.L. noted that the 
veteran suffered from osteoarthritis of his weight bearing 
joints which was a logical progression of his osteoarthritis 
due to his obesity and the unnatural distribution of weight 
bearing stresses to compensate for his injured right ankle.  
X-rays performed at a February 1996 VA examination revealed 
degenerative changes of the lumbosacral spine as well as both 
knee joints.  The examiner concluded that the veteran's 
excessive weight may be an exacerbating factor concerning his 
ankle, knees and back.  Based on these findings, the RO found 
that the evidence failed to establish that the veteran's 
arthritis involving his left ankle, knees, hips, and low back 
was related to service or to his service-connected right 
ankle disability.  The veteran did not appeal and the 
decision is final.

Evidence submitted since the May 1996 rating decision 
includes two SSA decisions and associated medical records, VA 
outpatient treatment records, VA examination reports, private 
medical records from several sources, and testimony at two 
personal hearings.  The Board finds that all of these records 
are new.  Unfortunately, none of these records includes a 
medical opinion that the veteran's arthritis had its onset in 
service or during the one-year presumptive period after 
service, or that it is related to his service-connected right 
ankle disability.  In fact, a June 1999 VA orthopedic 
examination report includes a medical opinion that the 
veteran's arthritis of the knees is unrelated to the in-
service incident in which the veteran injured his right 
ankle.  The opinion goes on to state that the veteran's 
arthritis "is in all likelihood secondary to his development 
of degenerative joint disease, which would be appropriate for 
a man of his age and weight."  

In short, none of the evidence submitted since the May 1996 
decision, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, no 
material evidence as defined under 38 C.F.R. § 3.156(a) has 
been submitted to reopen the veteran's claim for service 
connection for a disability involving his weight bearing 
joints.  

D.  Conclusion

As a whole, the evidence received since the May 1996 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, does not tend to show that the veteran's 
claimed conditions are related to service or to a service-
connected disability.  Accordingly, the May 1996 rating 
decision remains final.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claims.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).

IV.  Increased Evaluation for Hypertension

An April 1980 rating decision granted service connection for 
hypertension but assigned a noncompensable (zero percent) 
evaluation.  This appeal involves the veteran's claim for a 
compensable evaluation for hypertension.  The RO initially 
denied the veteran's claim.  In a March 2003 rating decision, 
however, the RO granted a 10 percent evaluation for 
hypertension from December 17, 1997.  Inasmuch as the 10 
percent rating is not the maximum benefit under the rating 
schedule, the claim for an increased evaluation for 
hypertension remains in controversy and is still a viable 
issue for appellate consideration by the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The veteran's hypertension has been evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7101.  By regulatory amendment 
effective January 12, 1998, substantive changes were made to 
the schedular criteria for evaluation of the cardiovascular 
system, to include hypertension.  See 62 Fed. Reg. 65207-
65224 (Dec. 11, 1997).  Where the laws or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.  
To give the veteran every consideration with respect to the 
current appeal, the Board will consider the claim in light of 
both the former and revised schedular rating criteria to 
determine whether an increased evaluation is warranted.  

Under the criteria of DC 7101, effective prior to January 12, 
1998, a 10 percent evaluation was warranted for diastolic 
pressure of predominantly 100 or more, while a 20 percent 
evaluation was in order for diastolic pressure of 
predominantly 110 or more, with definite symptoms.  If 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent was 
assigned.  A 20 percent rating was contemplated in situations 
in which the diastolic pressure was predominantly 110 or more 
with definite symptoms.  Upon a showing of diastolic pressure 
predominantly 120 or more, and with moderately severe 
symptoms, a 40 percent rating was contemplated.  Assignment 
of a 60 percent rating required a showing of diastolic 
pressure predominantly 130 or more with severe symptoms.  See 
38 C.F.R. § 4.104, DC 7101 (1998).

Under the revised criteria of DC 7101, effective as of 
January 12, 1998, a 10 percent evaluation is warranted for 
diastolic pressure of predominantly 100 or more or systolic 
pressure of predominantly 160 or more; a 10 percent 
evaluation is also the minimum evaluation for an individual 
with a history of diastolic pressure of predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent evaluation is warranted for diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  A 40 percent rating is warranted 
where there is diastolic pressure that is predominantly 120 
or more.  A 60 percent rating is assigned where the diastolic 
pressure is predominantly 130 or more.  See 38 C.F.R. § 
4.104, DC 7101 (2002).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's hypertension was properly 
evaluated as 10 percent disabling on the basis that 
continuous medication was required for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more.  At no time during the pendency of 
this claim, however, has there been a diastolic pressure of 
110 or more or a systolic pressure of 200 or more.  For 
example, a June 1999 VA general medical examination report 
noted that the veteran's blood pressure was 170/90.  When 
examined by VA in July 2002, blood pressure readings were 
100/60, 102/60 and 100/62.  Other medical evidence of record 
also fails to show higher blood pressure readings.  

In light of these findings, the Board can only conclude that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's hypertension.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-2099 (2000); see also Dela Cruz, supra.  Hence, the 
appeal is denied.


ORDER

Service connection for diabetes mellitus, Type II, is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for obesity, the appeal is 
denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for sleep apnea, the appeal 
is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a disability involving 
weight bearing joints, the appeal is denied.

An evaluation for in excess of 10 percent for hypertension is 
denied.


REMAND

The veteran claims that he contracted hepatitis C in service 
and that he suffers from depression as a result of living 
with this disease.  He is also seeking an increased 
evaluation for his service-connected bronchitis and claims 
that he is unable to secure and maintain gainful employment 
as a result of his service-connected disabilities.  Before 
the Board can adjudicate these claims, however, additional 
action by the RO is necessary.  

I.  Service Connection for Hepatitis C

The veteran claims that he contracted hepatitis C while on 
active duty.  Medical evidence provides some support for the 
veteran's claim.  In a June 1998 report, G.C., M.D., stated 
that a possible source of the veteran's hepatitis was blood 
he received during a sinus operation in service.  In a June 
1998 letter, Dr. H.L. agreed and stated that another possible 
source was during the veteran's hands-on training as an 
emergency medical technician while on active duty.  

However, since there is no evidence that Drs. G.C. and H.L. 
reviewed the claims file or investigated other potential 
sources of the veteran's hepatitis, additional medical 
development is required to adjudicate this claim.  The Board 
points out that risk factors for hepatitis C include 
intravenous drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98- 110) of 
November 30, 1998.  The veteran should be afforded a VA 
examination to determine the most likely source of his 
hepatitis C.  

II.  Service Connection for Depression

The veteran also claims that he suffers from depression as a 
result of his hepatitis C.  In his June 1998 report, Dr. G.C. 
indicated that the veteran's signs of depression are possibly 
related to his hepatitis, while other evidence of record 
attributes the veteran's depression to recent marital 
problems.  Since this claim is inextricably intertwined with 
the veteran's claim for service connection for hepatitis C, 
the Board must defer adjudicating this claim until after the 
RO adjudicates the claim for service connection for hepatitis 
C.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that two or more issues are inextricably intertwined 
if one claim could have significant impact on the other).  A 
VA examination to determine the etiology and possible date of 
onset of the veteran's depression would also be helpful. 

III.  Increased Evaluation for Bronchitis

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id. 

This case was previously remanded to afford the veteran an 
examination to determine the severity of his service-
connected bronchitis.  The Board instructed that the 
examination include pulmonary function testing as required in 
the rating criteria, with specific reference to Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)).  The veteran underwent a VA respiratory 
examination in July 2002, at which time the examiner failed 
to report the DLCO (SB) level.  In light of the examiner's 
failure to comply with the Board's remand instructions, the 
veteran should be scheduled to undergo another VA respiratory 
examination.  

IV.  TDIU

The Board further notes that the claim of entitlement to a 
total disability evaluation based on individual 
unemployability is inextricably intertwined with the other 
claims the Board is remanding back to the RO.  Since the 
veteran does not presently meet the percentage requirements 
for a total disability rating, any grant of service 
connection or increased evaluation may bear significantly on 
his TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (TDIU claim predicated on a particular service-
connected condition is inextricably intertwined with an 
increased rating claim regarding the same condition).  
Therefore, the veteran's TDIU claim must be referred back to 
the RO for adjudication after the requirements of this remand 
have been met.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the most likely source of his hepatitis 
C.  The claims folder should be provided 
to the examiner for his or her review in 
connection with the examination, with 
particular attention to the veteran's 
service medical records.  The examiner 
should state whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the veteran contracted 
hepatitis C in service, either as a 
result of blood he received during sinus 
surgery in November 1976, or as a result 
of exposure during training as a 
emergency medical technician while on 
active duty.  In rendering an opinion, 
the examiner should note the veteran's 
risk factors and likely potential sources 
of hepatitis C.  (Risk factors for 
hepatitis C include intravenous drug use, 
blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-
risk sexual activity, accidental exposure 
while a health care worker, and various 
kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes 
or razor blades.)  A complete rationale 
should be given for all opinions and 
conclusions expressed.
 
2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology and possible date of onset of 
his depression.  The claims folder should 
be provided to the examiner for his or 
her review in connection with the 
examination, and all necessary tests and 
evaluations should be performed.  The 
examiner should state whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the veteran's 
depression is related to his military 
service or to his hepatitis C.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.  The veteran should be afforded a VA 
pulmonary examination to assess the 
current severity of his service-connected 
bronchitis.  The examiner should review 
the claims folder prior to completing the 
examination report.  The examiner should 
report the veteran's forced expiratory 
volume after one second (FEV-1), the 
ratio of FEV-1 to forced vital capacity 
(FVC), diffusion capacity of the lung for 
carbon monoxide by the single breath 
method (DLCO (SB)), and maximum exercise 
capacity.  The examiner should also 
comment on whether the veteran has cor 
pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute 
respiratory failure, or need for 
outpatient oxygen therapy.  The examiner 
should also express an opinion, if 
possible, as to the extent to which the 
pulmonary disability limits the veteran's 
ability to work.

4.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  Any further action to comply 
with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)], 
which is deemed necessary should be 
accomplished. 

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought on appeal is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.




	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



